Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.       A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 12, 2022 has been entered.
2.           Claims 1-20 are pending in this application. 



           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



  Claim Rejections - 35 USC § 102
3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


4.     Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen et al. (hereinafter Chen, US 2020/0311846).
            Regarding to claim 1, Chen discloses a method of providing service area maps for an autonomous vehicle transportation service having a fleet of vehicles, the method comprising the steps of:
            receiving, by one or more server computing devices, a first location from a client computing device (para [0045], As shown in FIG. 6, geographic area 600 may include pickup and drop-off locations 201(1) and 201(2). A transportation requestor may desire transportation from origin location (e.g., current requestor location) 601 to destination location 602. In response to a request for transportation service from origin location 601 to destination location 602, a transportation management system may provide the transportation requestor transportation service from pickup location 201(1) to drop-off location 201(2) over transportation route 620; para [0050], Incoming requests 740 may be received from transportation requestor devices. Data associated with the transportation requests may be extracted from incoming requests 740 and provided to transportation requestor characteristic record 750 and transportation request characteristics 760. Transportation request characteristics 760 may extract information from incoming requests 740 related to a transportation request that requires matching and may include, without limitation, information associated with the transportation request origin location, transportation request destination, transportation requestor device location, transportation requestor device identification, a time of day associated with the transportation request, a number of passengers associated with the transportation request, a type of requested transportation service, or a combination thereof);
            identifying, by the one or more server computing devices, a set of vehicles of the fleet of vehicles that are currently available to provide transportation services based on the first location (para [0054], incoming requests 740 for transportation services using an autonomous transportation provider vehicle may be provided to matching module 728 for matching the request. Incoming requests 740 may be matched using data from incoming request 740 and the determined geographic zones from geographic zone determination module 722 using any suitable method. For example, matching module 728 may match a transportation request with an autonomous transportation provider vehicle in response to the transportation request pickup location, drop off location, and travel route being within a geographic zone associated with the autonomous transportation provider vehicle. Matching module 728 may issue the matched transportation request to matches 790. Matches 790 may provide a match for transportation services to the transportation requestor device as described in detail below with respect to FIG. 10);
           accessing for each given vehicle of the currently available vehicles at least one vehicle-specific polygon corresponding to a service area defined, in part, by the capabilities of the given vehicle (para [0023], Determining the suitability of autonomous transportation provider vehicles 130(1) to 130(n) to provide transportation services in certain geographic zones may be determined based on, without limitation, the characteristics (e.g., capabilities) of the vehicle, road surface characteristics of the geographic zone, characteristics of a transportation requestor, characteristics of the transportation request, or any combination thereof. Determining the suitability of autonomous transportation provider vehicles 130(1) to 130(n) to provide transportation services in certain geographic zones may be determined using any suitable method. In some examples, determining the suitability of autonomous transportation provider vehicles 130(1) to 130(n) to provide transportation services in certain geographic zones may be determined based on the methods described below in relation to FIG. 4; para [0024], Autonomous transportation provider vehicles 130(1) to 130(n) may be of the same or different types. The different types may be based on characteristics of the vehicle. The characteristics of the vehicle may determine which geographic zones the vehicle may provide transportation services. Characteristics of transportation provider vehicles 130(1) to 130(n) may include, without limitation, a manufacturer of the vehicle, a model of the vehicle, a seating capacity of the vehicle, a transportation requestor seating capacity of the vehicle, a training level of the vehicle associated with the geographic zone, a training level of a monitoring operator associated with the vehicle, a storage space capacity of the vehicle, a capability level of the vehicle to perform driving maneuvers, a capability level of the vehicle to traverse routes within the geographic zone, an authorization level of the vehicle to traverse routes within the geographic zone, a level of access to characteristic data associated with the vehicle, or a combination thereof; para [0025], The suitability of autonomous transportation provider vehicles 130(1) to 130(n) to provide transportation services in certain geographic zones may be based on the manufacturer, the model, the functional options, or a combination thereof; para [0031],  a transportation management system may have access to data associated with autonomous transportation provider vehicles 130(1) to 130(n). The data may represent characteristics and/or capabilities of the vehicles as described in detail above. The transportation management system may have differing levels of access to the characteristic data associated with autonomous transportation provider vehicles 130(1) to 130(n); para [0052], geographic zone determination module 722 may determine geographic zones within a geographic area in which autonomous transportation provider vehicles may provide transportation services. Geographic zone determination module 722 may determine geographic zones within a geographic area for providing transportation services using autonomous transportation provider vehicles using any suitable method. Geographic zone determination module 722 may determine geographic zones that are specific to an individual autonomous transportation provider vehicle or a group of autonomous transportation provider vehicles; para [0053], Geographic zone determination module 722 may determine a geographic zone by determining a geographic zone associated with the autonomous transportation provider vehicle within the geographic area as described above in detail with respect to FIG. 3. Geographic zone determination module 722 may determine a geographic zone associated with the autonomous transportation provider vehicle and provide the determined geographic zone in any suitable form (e.g., map data, geofence, geohash, etc.) to matching module 728; para [0083], At step 1130, the method may include determining at least one geographic zone for the autonomous vehicle within the geographic area based at least on the characteristics of the autonomous vehicle and the characteristics of the one or more road segments of the at least one geographic area);
            using, by the one or more server computing devices, the polygons associated with each of the set of vehicles to determine a first polygon having a geographic area (para [0032], FIG. 2 is an illustration of designated pickup and drop-off locations associated with autonomous transportation provider vehicles in a geographic area. Geographic area 120 may have designated locations in which transportation requestors may be picked up or dropped off in the course of autonomous transportation provider vehicles providing transportation services. Geographic area 120 may have designated pickup and drop-off locations 201(1) to 201(n). The location of designated pickup and drop-off locations 201(1) to 201(n) may be determined based on the ability of the transportation management system to efficiently and effectively match transportation requests with autonomous transportation provider vehicles in geographic area 120 using the designated pickup and drop-off locations; para [0052], geographic zone determination module 722 may determine geographic zones within a geographic area in which autonomous transportation provider vehicles may provide transportation services. Geographic zone determination module 722 may determine geographic zones within a geographic area for providing transportation services using autonomous transportation provider vehicles using any suitable method. Geographic zone determination module 722 may determine geographic zones that are specific to an individual autonomous transportation provider vehicle or a group of autonomous transportation provider vehicles); 
            identifying, by the one or more server computing devices, a first portion of map information corresponding to the geographic area of the first polygon (para [0040], FIG. 3 is an illustration of geographic zones designated for autonomous transportation provider vehicle travel in a geographic area. Referring to FIG. 3, geographic area 120 may include geographic zones 300(1) to 300(n) in which autonomous transportation provider vehicles may travel and provide transportation services. Geographic area 120 may include any number of geographic zones and the geographic zones may extend over any and all areas within geographic area 120 and/or outside of geographic area 120. Geographic zones 300(1) to 300(n) may include a perimeter (e.g., geofence) of any shape in which autonomous transportation provider vehicles may provide transportation services. Geographic zones 300(1) to 300(n) may be determined using any suitable method and may be displayed on a map such as the map of FIG. 3. Geographic zones 300(1) to 300(n) may be determined based on, without limitation, characteristics of the autonomous transportation provider vehicles, characteristics of road surfaces within geographic area 120, characteristics of transportation requests, characteristics of transportation requestors, or a combination thereof as described in detail above with respect to FIGS. 1 and 2; para [0053], Geographic zone determination module 722 may determine a geographic zone by determining a geographic zone associated with the autonomous transportation provider vehicle within the geographic area as described above in detail with respect to FIG. 3. Geographic zone determination module 722 may determine a geographic zone associated with the autonomous transportation provider vehicle and provide the determined geographic zone in any suitable form (e.g., map data, geofence, geohash, etc.) to matching module 728); 
             providing, by the one or more server computing devices, the first portion of the map information to the client computing device for display to a user such that the first portion of the map information represents a currently available service area for the user (para [0059], FIG. 10 is an illustration of an example method for providing a transportation service match to a transportation requestor device. A transportation management system may include a transportation requestor device (e.g., smartphone) to provide transportation requesting and matching information to a transportation requestor. Referring to FIG. 10, transportation requestor device 1002 may include an application for managing transportation services. Display screen 1018 may display information related to transportation services. Display screen may display a map of a geographic area overlaid with graphical information; para [0060], Display screen 1018 may also display a route on the map associated with the options. A route associated with the option for transportation using an autonomous transportation provider vehicle may be displayed on the map and include current location 601, pickup location 201(1), route to pickup location 201(1) (e.g., walking route) 1016, autonomous transportation provider vehicle travel route 620, drop-off location 201(2), and route to destination 1006. A transportation requestor may choose the option by selecting (e.g., touching) the icon associated with the chosen option. In response to the transportation requestor choosing transportation using an autonomous transportation provider vehicle, display screen 1018 may display a more detailed map (e.g., zoomed in) surrounding current location 601 and route to pickup location 201(1) 1016); and
            dispatching to the user, by one or more server computer devices, a vehicle within the set of vehicles, based, at least in part, upon the first polygon (para [0054], incoming requests 740 for transportation services using an autonomous transportation provider vehicle may be provided to matching module 728 for matching the request. Incoming requests 740 may be matched using data from incoming request 740 and the determined geographic zones from geographic zone determination module 722 using any suitable method. For example, matching module 728 may match a transportation request with an autonomous transportation provider vehicle in response to the transportation request pickup location, drop off location, and travel route being within a geographic zone associated with the autonomous transportation provider vehicle. Matching module 728 may issue the matched transportation request to matches 790. Matches 790 may provide a match for transportation services to the transportation requestor device as described in detail below with respect to FIG. 10).
            Regarding to claim 2, Chen discloses the method of claim 1, wherein the first location is a pickup location for a trip to be taken by the user (para [0054], matching module 728 may match a transportation request with an autonomous transportation provider vehicle in response to the transportation request pickup location, drop off location, and travel route being within a geographic zone associated with the autonomous transportation provider vehicle).
            Regarding to claim 3, Chen discloses the method of claim 2, wherein the first location is a current location of the client computing device (para [0045], A transportation requestor may desire transportation from origin location (e.g., current requestor location) 601 to destination location 602).
            Regarding to claim 4, Chen discloses the method of claim 1, further comprising receiving a notification that an application of the client computing device for the autonomous vehicle transportation service has been opened, and wherein the identifying the set of available vehicles is in response to the notification (figure 10 and para [0059], a transportation requestor may use the application to request transportation services. The application may display the transportation requestor's current location 601 and the transportation requestor may enter (e.g., text entry, voice entry, touchscreen entry) destination location 602. The transportation requestor may also enter characteristics of the transportation request including, without limitation, a number of passengers, a requested time for the transportation, a storage capacity required, or a combination thereof).
            Regarding to claim 5, Chen discloses the method of claim 1, wherein identifying the set of vehicles includes identifying vehicles that are able to reach the first location in order to pick up the user (para [0032], FIG. 2 is an illustration of designated pickup and drop-off locations associated with autonomous transportation provider vehicles in a geographic area. Geographic area 120 may have designated locations in which transportation requestors may be picked up or dropped off in the course of autonomous transportation provider vehicles providing transportation services. Geographic area 120 may have designated pickup and drop-off locations 201(1) to 201(n). The location of designated pickup and drop-off locations 201(1) to 201(n) may be determined based on the ability of the transportation management system to efficiently and effectively match transportation requests with autonomous transportation provider vehicles in geographic area 120 using the designated pickup and drop-off locations).
            Regarding to claim 6, Chen discloses the method of claim 1, wherein determining the first polygon includes determining a largest area covered by all of the polygons associated with each of the set of vehicles (para [0040], FIG. 3 is an illustration of geographic zones designated for autonomous transportation provider vehicle travel in a geographic area. Referring to FIG. 3, geographic area 120 may include geographic zones 300(1) to 300(n) in which autonomous transportation provider vehicles may travel and provide transportation services. Geographic area 120 may include any number of geographic zones and the geographic zones may extend over any and all areas within geographic area 120 and/or outside of geographic area 120. Geographic zones 300(1) to 300(n) may include a perimeter (e.g., geofence) of any shape in which autonomous transportation provider vehicles may provide transportation services. Geographic zones 300(1) to 300(n) may be determined using any suitable method and may be displayed on a map such as the map of FIG. 3).
            Regarding to claim 7, Chen discloses the method of claim 1, wherein determining the first polygon includes determining an overlapping area where all of the polygons associated with each of the set of vehicles overlap with one another (para [0040], For example, geographic zone 300(1) may be geographically isolated from geographic zones 300(2) and 300(n) while geographic zone 300(2) completely overlaps geographic zone 300(n). Pickup and drop-off locations 201(1) to 201(n) may be located within any of geographic zones 300(1) to 300(n) or in multiple geographic zones).
            Regarding to claim 8, Chen discloses the method of claim 1, further comprising, reducing the first polygon using a polygon corresponding to a service area for the user, and wherein the reduced first polygon is used to identify the portion of map information (para [0041], Geographic zones 300(1) to 300(n) may be used in any suitable method for filtering transportation requests and determining the types of transportation requests the autonomous vehicles may service and how the transportation requests may be serviced).
           Regarding to claim 9, Chen discloses the method of claim 8, wherein the reduced first polygon corresponds to an area of intersection between the first polygon and the polygon corresponding to a service area for the user (para [0043], Referring to FIG. 4, geographic area 420 may include autonomous transportation provider vehicles performing driving maneuvers in an environment that includes driver-controlled vehicles, pedestrians, traffic signaling, road surface conditions, intersections, etc. For example, autonomous transportation provider vehicle 130(1) may have an ability to perform a left turn from a leftmost lane. Autonomous transportation provider vehicle 130(1) may be able to perform a left turn at intersection 450 while following trajectory 435 and obeying traffic control signal 432. Autonomous transportation provider vehicle 130(1) may also be able to perform a left turn that is not at an intersection while following trajectory 434).
           Regarding to claim 10, Chen discloses the method of claim 1, wherein each vehicle of the fleet is associated with a set of pick up and/or drop off locations, and the method further comprises:
            determining a first set of pick up and/or drop off locations based on the sets of pick up and/or drop off locations for the vehicles of the set of available vehicles (para [0032], FIG. 2 is an illustration of designated pickup and drop-off locations associated with autonomous transportation provider vehicles in a geographic area. Geographic area 120 may have designated locations in which transportation requestors may be picked up or dropped off in the course of autonomous transportation provider vehicles providing transportation services. Geographic area 120 may have designated pickup and drop-off locations 201(1) to 201(n). The location of designated pickup and drop-off locations 201(1) to 201(n) may be determined based on the ability of the transportation management system to efficiently and effectively match transportation requests with autonomous transportation provider vehicles in geographic area 120 using the designated pickup and drop-off locations); and
            providing the first set of pick up and/or drop off locations to the client computing device (figure 10 and para [0060], For example, an option for transportation using an autonomous transportation provider vehicle may be displayed in icon 1008, an option for transportation using shared transportation (e.g., shared with other transportation requestors) may be displayed in icon 1010, and/or an option for transportation using a human operated transportation provider vehicle may be displayed in icon 1012. Display screen 1018 may also display a route on the map associated with the options. A route associated with the option for transportation using an autonomous transportation provider vehicle may be displayed on the map and include current location 601, pickup location 201(1), route to pickup location 201(1) (e.g., walking route) 1016, autonomous transportation provider vehicle travel route 620, drop-off location 201(2), and route to destination 1006).
           Regarding to claim 11, Chen discloses the method of claim 10, wherein determining the first set of pick up and/or drop off locations is further based on the geographic area of the first polygon (para [0071], matching the request with the autonomous vehicle within the at least one geographic zone may be further based on characteristics of the request and the characteristics of the request may include at least one of a value associated with the request, a pickup location of the request, a drop-off location of the request, a number of passengers associated with the request, and a time of day associated with the request).
             Regarding to claim 12, Chen discloses the method of claim 10, further comprising, prior to providing the first set of pick up and/or drop off locations to the client computing device, filtering the first set of pick up and/or drop off locations based on any limitations on pick up and drop off locations for the user (para [0041], Geographic zones 300(1) to 300(n) may be accessible to different types of autonomous transportation provider vehicles including without limitation, human operated vehicles, semi-autonomous (e.g., human assisted) vehicles, and fully autonomous vehicles. Geographic zones 300(1) to 300(n) may be used in any suitable method for filtering transportation requests and determining the types of transportation requests the autonomous vehicles may service and how the transportation requests may be serviced).
             Regarding to claim 13, Chen discloses the method of claim 1, further comprising:
            receiving a notification from the client computing device confirming a trip including a pickup location and a drop off location (figure 10 and para [0061], display screen 1018 may display a terms of service for acceptance by the transportation requestor prior to providing the transportation service);
            in response to receiving the notification, assigning a vehicle of the set of available vehicles to the trip (para [0061], display screen 1018 may display a terms of service for acceptance by the transportation requestor prior to providing the transportation service. Display screen 1018 may also display a dynamic (e.g. continuously updated) walking guide for the transportation requestor to follow when traveling from current location 601 to pickup location 201(1) and/or from drop-off location 201(2) to destination 1006. Display screen 1018 may also display, without limitation, an estimated time of transportation requestor arrival to pickup location 201(1), an estimated time of autonomous transportation provider vehicle arrival to pickup location 201(1), an estimated time of autonomous transportation provider vehicle arrival to drop-off location 201(2), an estimated time of transportation requestor arrival to destination 602, an identifier of the autonomous transportation provider vehicle, an identifier of an operator of the autonomous transportation provider vehicle, a value associated with the transportation service, or a combination thereof); and
           determining a second portion of map information using the at least one polygon of the assigned vehicle (para [0060], transportation requestor may choose the option by selecting (e.g., touching) the icon associated with the chosen option. In response to the transportation requestor choosing transportation using an autonomous transportation provider vehicle, display screen 1018 may display a more detailed map (e.g., zoomed in) surrounding current location 601 and route to pickup location 201(1) 1016).
            Regarding to claim 14, Chen discloses the method of claim 13, wherein determining the second portion of map information is further based on a polygon corresponding to a service area for the user (para [0060], Display screen 1018 may also display a route on the map associated with the options. A route associated with the option for transportation using an autonomous transportation provider vehicle may be displayed on the map and include current location 601, pickup location 201(1), route to pickup location 201(1) (e.g., walking route) 1016, autonomous transportation provider vehicle travel route 620, drop-off location 201(2), and route to destination 1006).
            Regarding to claim 15, Chen discloses the method of claim 14, further comprising determining an intersection between the at least one polygon of the assigned vehicle and the polygon corresponding to a service area for the user, and wherein determining the second portion of map information is further based on the intersection (para [0049], FIG. 2. ATPVC record 770 may store a record of the characteristics of road surfaces based on, without limitation, a geographic area, a geographic zone, a pickup/drop-off location, a road, a geohash, a geofence, an intersection, a venue, or a combination thereof. The record of the characteristics of road surfaces stored in ATPVC record 770 may be used to generate a map showing the different characteristics).
            Regarding to claim 16, Chen discloses the method of claim 13, further comprising, sending the second portion of map information to the assigned vehicle for display to the user in order to prevent the user from attempting to go outside of the service area for the trip during the trip (para [0059], Referring to FIG. 10, transportation requestor device 1002 may include an application for managing transportation services. Display screen 1018 may display information related to transportation services. Display screen may display a map of a geographic area overlaid with graphical information. In some examples, a transportation requestor may use the application to request transportation services. The application may display the transportation requestor's current location 601 and the transportation requestor may enter (e.g., text entry, voice entry, touchscreen entry) destination location 602).
           Regarding to claim 17, Chen discloses the method of claim 13, further comprising, sending the second portion of map information to the client computing device for display to the user in order to prevent the user from attempting to go outside of the service area for the trip during the trip (para [0060], Display screen 1018 may also display a route on the map associated with the options. A route associated with the option for transportation using an autonomous transportation provider vehicle may be displayed on the map and include current location 601, pickup location 201(1), route to pickup location 201(1) (e.g., walking route) 1016, autonomous transportation provider vehicle travel route 620, drop-off location 201(2), and route to destination 1006).
           Regarding to claim 18, Chen discloses the method of claim 13, wherein each vehicle of the fleet is associated with a set of drop off locations, and the method further comprises:
           determining a first set of drop off locations based on the set of drop off locations for the assigned vehicle (para [0032], FIG. 2 is an illustration of designated pickup and drop-off locations associated with autonomous transportation provider vehicles in a geographic area. Geographic area 120 may have designated locations in which transportation requestors may be picked up or dropped off in the course of autonomous transportation provider vehicles providing transportation services. Geographic area 120 may have designated pickup and drop-off locations 201(1) to 201(n). The location of designated pickup and drop-off locations 201(1) to 201(n) may be determined based on the ability of the transportation management system to efficiently and effectively match transportation requests with autonomous transportation provider vehicles in geographic area 120 using the designated pickup and drop-off locations); and
           providing the first set of drop off locations to at least one of the assigned vehicle or the client computing device (figure 10 and para [0060], For example, an option for transportation using an autonomous transportation provider vehicle may be displayed in icon 1008, an option for transportation using shared transportation (e.g., shared with other transportation requestors) may be displayed in icon 1010, and/or an option for transportation using a human operated transportation provider vehicle may be displayed in icon 1012. Display screen 1018 may also display a route on the map associated with the options. A route associated with the option for transportation using an autonomous transportation provider vehicle may be displayed on the map and include current location 601, pickup location 201(1), route to pickup location 201(1) (e.g., walking route) 1016, autonomous transportation provider vehicle travel route 620, drop-off location 201(2), and route to destination 1006).
           Regarding to claim 19, Chen discloses the method of claim 18, further comprising determining an intersection between the at least polygon of the assigned vehicle and a polygon corresponding to a service area for the user, and wherein determining the first set of drop off location is further based on the intersection (para [0043], Referring to FIG. 4, geographic area 420 may include autonomous transportation provider vehicles performing driving maneuvers in an environment that includes driver-controlled vehicles, pedestrians, traffic signaling, road surface conditions, intersections, etc. For example, autonomous transportation provider vehicle 130(1) may have an ability to perform a left turn from a leftmost lane. Autonomous transportation provider vehicle 130(1) may be able to perform a left turn at intersection 450 while following trajectory 435 and obeying traffic control signal 432. Autonomous transportation provider vehicle 130(1) may also be able to perform a left turn that is not at an intersection while following trajectory 434).
           Regarding to claim 20, Chen discloses the method of claim 19, further comprising, prior to providing the first set of drop off locations to at least one of the assigned vehicles or the client computing device, filtering the first set of drop off locations based on any limitations on drop off locations for the user (para [0041], Geographic zones 300(1) to 300(n) may be accessible to different types of autonomous transportation provider vehicles including without limitation, human operated vehicles, semi-autonomous (e.g., human assisted) vehicles, and fully autonomous vehicles. Geographic zones 300(1) to 300(n) may be used in any suitable method for filtering transportation requests and determining the types of transportation requests the autonomous vehicles may service and how the transportation requests may be serviced).



                                          Response to Arguments/Amendment
5.       Applicant's arguments with respect to claims 1-20 have been fully considered but are not persuasive.

             I. Claim Rejections - 35 USC § 101
             Claims 1-20 are eligible according to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) because the claims as a whole recite significantly more than the abstract idea and integrates the abstract idea into a practical application. Specifically, the additional elements of “dispatching to the user, by one or more server computer devices, a vehicle within the set of vehicles, based, at least in part, upon the first polygon” integrates the abstract idea into a practical application by dispatching the vehicle to the user. Therefore, the claims are eligible because they are not directed to the recited judicial exception.
             According, the 101 rejection has been withdrawn.

          II. Claim Rejection - 35 USC § 102
           In response to the Applicant’s arguments that Chen does not teach “using, by the one or more server computing devices, the polygons associated with each of the set of vehicles to determine a first polygon having a geographic area”, the Examiner respectfully disagrees and submits that Chen described in para [0052], geographic zone determination module 722 may determine geographic zones within a geographic area in which autonomous transportation provider vehicles may provide transportation services. Geographic zone determination module 722 may determine geographic zones within a geographic area for providing transportation services using autonomous transportation provider vehicles using any suitable method. Geographic zone determination module 722 may determine geographic zones that are specific to an individual autonomous transportation provider vehicle or a group of autonomous transportation provider vehicles; and para [0053], Geographic zone determination module 722 may determine a geographic zone by determining a geographic zone associated with the autonomous transportation provider vehicle within the geographic area as described above in detail with respect to FIG. 3. Geographic zone determination module 722 may determine a geographic zone associated with the autonomous transportation provider vehicle and provide the determined geographic zone in any suitable form (e.g., map data, geofence, geohash, etc.) to matching module 728, and also in para [0023], “Geographic area 120 may have certain geographic zones that are unsuitable for autonomous transportation provider vehicles 130(1) to 130(n) to provide transportation services. Geographic area 120 may have certain other geographic zones that are suitable for autonomous transportation provider vehicles 130(1) to 130(n) to provide transportation services. Each of autonomous transportation provider vehicles 130(1) to 130(n) may have different characteristics as described in detail below. The suitability of autonomous transportation provider vehicles 130(1) to 130(n) to provide transportation services in certain geographic zones may be based on the specific characteristics of the autonomous transportation provider vehicle as they relate to the road surface characteristics of the geographic zone”, thus in Chen’s system, Geographic zone determination module 722 determines a geographic zone by determining a geographic zone associated with the autonomous transportation provider vehicle within the geographic area. Therefore, Chen does teach “using, by the one or more server computing devices, the polygons associated with each of the set of vehicles to determine a first polygon having a geographic area” as claimed.
            According, the 102 rejection is maintained.

                                 
                                                                Conclusion
6.         Claims 1-20 are rejected.
7.         The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
             Matthiesen et al. (US 2018/0315146) disclose techniques for autonomous vehicle management. 
            Matthiesen et al. (US 2018/0308191) disclose techniques for autonomous vehicle management. When a service request (e.g., ride request, maintenance request, idling request, etc.) is received, the service request may be matched with an appropriate service provider (e.g., an autonomous vehicle to a rider, a maintenance facility to an autonomous vehicle, etc.).
            Coan et al. (US 2018/0300660) disclose systems and methods, for allowing providers to claim scheduled rides.

8.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner NGA B NGUYEN whose telephone number is (571) 272-6796.  The examiner can normally be reached on Monday-Friday 7AM-5PM.
          Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NGA B NGUYEN/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        
May 21, 2022